Name: Decision of the EEA Joint Committee No 89/97 of 9 December 1997 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: marketing;  foodstuff;  cultivation of agricultural land;  agricultural activity;  European construction
 Date Published: 1998-07-09

 9.7.1998 EN Official Journal of the European Communities L 193/44 DECISION OF THE EEA JOINT COMMITTEE No 89/97 of 9 December 1997 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 64/97 (1); Whereas Commission Regulation (EC) No 345/97 of 26 February 1997 amending Article 3 of Regulation (EEC) No 207/93 defining the content of Annex VI to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs and laying down detailed rules for implementing the provisions of Article 5(4) thereof (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 54e (Council Regulation (EEC) No 207/93) of Chapter XII of Annex II to the Agreement: , as amended by:  397 R 0345: Commission Regulation (EC) No 345/97 of 26 February 1997 (OJ L 58, 27.2.1997, p. 38). Article 2 The texts of Regulation (EC) No 345/97 in the Icelandic and Norwegian langugages, which are annexed to the respective langugage versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 10 December 1997, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 9 December 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 30, 5. 2. 1998, p. 35. (2) OJ L 58, 27. 2. 1997, p. 38.